Case 1:21-cv-21458-DPG Document 1 Entered on FLSD Docket 04/15/2021 Page 1 of 37




                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA


   STEPHEN D’AGOSTINO and JANELLE                 Case No.:
   BURCH, individually and on behalf of all
   others similarly situated,                     CLASS ACTION COMPLAINT

                 Plaintiff,                       JURY TRIAL DEMANDED

          v.

   ALLY FINANCIAL INC.; ALPACA
   SECURITIES LLC; CASH APP
   INVESTING LLC; SQUARE INC.; DOUGH
   LLC; MORGAN STANLEY SMITH
   BARNEY LLC; ETRADE SECURITIES
   LLC; ETRADE FINANCIAL
   CORPORATION; ETRADE FINANCIAL
   HOLDINGS, LLC; ETORO USA
   SECURITIES, INC.; FREETRADE, LTD.;
   INTERACTIVE BROKERS LLC; M1
   FINANCE, LLC; OPEN TO THE PUBLIC
   INVESTING, INC.; ROBINHOOD
   FINANCIAL, LLC; ROBINHOOD
   MARKETS, INC.; ROBINHOOD
   SECURITIES, LLC; IG GROUP
   HOLDINGS PLC; TASTYWORKS, INC.;
   TD AMERITRADE, INC.; THE CHARLES
   SCHWAB CORPORATION; CHARLES
   SCHWAB & CO. INC.; FF TRADE
   REPUBLIC GROWTH, LLC; TRADING
   212 LTD.; TRADING 212 UK LTD.;
   WEBULL FINANCIAL LLC; FUMI
   HOLDINGS, INC.; STASH FINANCIAL,
   INC.; CITADEL ENTERPRISE
   AMERICAS, LLC; CITADEL SECURITIES
   LLC; MELVIN CAPITAL MANAGEMENT
   LP; SEQUOIA CAPITAL OPERATIONS
   LLC; APEX CLEARING CORPORATION;
   and THE DEPOSITORY TRUST &
   CLEARING CORPORATION,

                 Defendants.




                                              1
Case 1:21-cv-21458-DPG Document 1 Entered on FLSD Docket 04/15/2021 Page 2 of 37




          Plaintiffs Stephen D’Agostino and Janelle Burch, (collectively, “Plaintiffs”) individually

  and on behalf of all others similarly situated, bring this action for treble damages under the antitrust

  laws of the United States against Defendants. Plaintiffs complain and allege upon information and

  belief, except as to those paragraphs applicable to the named Plaintiffs, which are based on

  personal knowledge, as follows:

                                       NATURE OF THE CASE

          1.      This lawsuit seeks to recover injuries suffered by small stock market investors who

  thought they had identified undervalued stocks. What they did not know was that large, well-

  connected stock traders (including the Fund defendants identified below) had been using many of

  these same stocks to generate profits by trading in short derivatives, betting that the stock prices

  would remain low or even continue to drop. When the plaintiff class’ stock purchasing threatened

  the Fund defendants’ derivative income, they responded by illegally conspiring with the other

  defendants to block plaintiffs from being able to purchase additional stocks.

          2.      The stock market is supposed to function as a competitive market where stock

  prices are determined by the basic laws of supply and demand. As more investors seek to buy a

  stock, the demand increases as they bid more for the stock that is available and, in turn, the market

  price for the stock increases. Conversely, when more investors seek to sell stock they own, the

  supply of stock available for sale increases and, in turn, the market price for the stock decreases.

          3.      Leading up to January 27, 2021, Plaintiffs, using online forums, identified several

  stocks that they believed were priced below their fair value. Moreover, several large hedge funds

  had aggressively purchased short positions in these stocks. Sometimes, the volume of the short

  positions traded by these large hedge funds even exceeded the total number of stock shares that

  actually existed, with the artificial oversupply of short shares further depressing their market price.



                                                     2
Case 1:21-cv-21458-DPG Document 1 Entered on FLSD Docket 04/15/2021 Page 3 of 37




          4.      Defendants Robinhood, Schwab, TD Ameritrade, WeBull, ETrade, and IB (defined

  below as the “Broker Defendants”) offer online brokerage services to retail investors, allowing

  investors such as Plaintiffs to trade in stocks without incurring significant charges. Plaintiffs used

  the online Broker Defendants to purchase stocks in the companies they had identified. In response

  to these stock purchases, the prices of many of these stocks rose. This in turn put pressure on the

  defendant traders—who had shorted the stock (betting that its price would remain low or fall) in

  quantities greater than the number of shares that existed (a practice called “naked short selling”)—

  to buy stock in order to cover their losses or forestall potentially greater losses.

          5.      The combined purchases by Plaintiffs and by the hedge funds seeking to cover their

  short positions, in turn, created a “short squeeze,” where the price of a stock that had been heavily

  shorted quickly jumps sharply higher. This feedback loop (rising prices causing short investors to

  purchase the stock, creating even more upward pressure on the price of the stock) can cause short

  sellers to lose immense amounts of money.

          6.      Plaintiffs stood to benefit from the short squeeze as the value of the stocks they

  purchased increased at the expense of the Defendants who held short positions and were compelled

  to purchase the stock at the current (and rising) prices in order to cover their positions and mitigate

  their potential losses.

          7.      Faced with the prospect of huge losses on their short positions, Defendants came

  up with a scheme to drive the price of the stocks down by agreeing among themselves to limit the

  ability of the Plaintiffs to purchase more shares of stock while only allowing them to sell the shares

  they already held. Accordingly, as part of Defendants scheme, the Brokerage Defendants who

  operated the trading platforms used by Plaintiffs and other retail investors purposefully, willfully,

  and knowingly removed the ability of their customers to purchase certain stocks from their trading



                                                     3
Case 1:21-cv-21458-DPG Document 1 Entered on FLSD Docket 04/15/2021 Page 4 of 37




  platforms in the midst of the short squeeze, depriving retail investors of the ability to invest in the

  open market and manipulating the open market to artificially lower prices.

          8.       As explained below, these illegal restrictions, along with the other actions taken by

  the Defendants, harmed Plaintiffs.

                                    JURISDICTION AND VENUE

          9.       Plaintiffs bring this action under Section 4 of the Clayton Act, 15 U.S.C. § 15, to

  recover treble damages and costs of suit, including reasonable attorneys’ fees, against Defendants

  for the injuries that Plaintiffs and the other Class members have suffered from Defendants’

  violations of Section 1 of the Sherman Act, 15 U.S.C. § 1.

          10.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337

  and Section 4 of the Clayton Act, 15 U.S.C. § 15(a). This Court has supplemental jurisdiction

  over state law claims pursuant to 28 U.S.C. § 1367 because they form part of the same case or

  controversy as the claims within the Court’s original jurisdiction.

          11.      This Court has personal jurisdiction over each Defendant because each Defendant

  transacted business, maintained substantial contacts, and/or committed overt acts in furtherance of

  their illegal scheme and price-fixing conspiracy throughout the United States and including in this

  District. The conspiracy was directed at, and had the intended effect of, causing injury to persons

  residing in, located in, or doing business throughout the United States, including in this District.

  In addition, Defendant Robinhood Securities, LLC has their principal place of business located in

  this District.

          12.      Venue is proper in this District pursuant to 15 U.S.C. §§ 15(a) and 22, and 28 U.S.C

  § 1391(b), (c), and (d). During the Class Period, Defendants resided, transacted business, were

  found, or had agents in this District, a substantial portion of the affected interstate trade and



                                                     4
Case 1:21-cv-21458-DPG Document 1 Entered on FLSD Docket 04/15/2021 Page 5 of 37




  commerce discussed below has been carried out in this District, and a substantial part of the events

  or omissions giving rise to Plaintiff’s claims occurred in this district.

                                                PARTIES

    I.   Plaintiffs

         13.     Plaintiff Stephen D’Agostino is a resident and citizen of Pennsylvania. Plaintiff is

  a retail investor who uses TD Ameritrade as his brokerage. Plaintiff was actively trading in

  GameStop Corp. (“GME”), BlackBerry Ltd. (“BB”), and Nokia Corp. (“NOK”) from January 26

  through January 28, 2021. Over that time, Plaintiff purchased 26 shares of GME, 1 put option on

  GME, 20 shares of BB, and 100 shares of NOK. Plaintiff sold 25 shares of GME and 1 put option

  on GME. At some time between 9:34 AM and 11:42 AM on January 28, Plaintiff attempted to

  execute trades in GME, BB, and NOK but was prohibited by TD Ameritrade from executing trades

  and/or was locked out of the TD Ameritrade website. TD Ameritrade prevented Plaintiff from

  participating in the stock market as a retail investor during that period. Accordingly, Plaintiff was

  unable to buy the Relevant Securities that he was planning to trade while TD Ameritrade restricted

  Plaintiff’s ability to trade, potentially preventing Plaintiff from realizing gains from trading the

  Relevant Securities.

         14.     Plaintiff Janelle Burch is a resident and citizen of California. Plaintiff is a retail

  investor who uses ETrade as her brokerage. Plaintiff purchased 347 shares of GME on various

  dates since December 2020. On January 27 and 28, 2021, Plaintiff sold 140 shares of GME. On

  January 28, Plaintiff attempted to purchase GME but was prohibited by ETrade from executing

  the purchases. ETrade prevented Plaintiff from participating in the stock market as a retail investor

  during that period. Accordingly, Plaintiff was unable to buy the Relevant Securities that she was

  planning to trade while ETrade restricted Plaintiff’s ability to trade, potentially preventing Plaintiff

  from realizing gains from trading the Relevant Securities.

                                                     5
Case 1:21-cv-21458-DPG Document 1 Entered on FLSD Docket 04/15/2021 Page 6 of 37




   II.      Defendants

                  A. Brokerage Defendants

            15.      Defendant Ally Financial Inc. (“Ally”) is a Delaware corporation with its principal

  place of business at Ally Detroit Center 500, Woodward Ave., Floor 10, Detroit, Michigan. Ally

  provides financial services including an electronic trading platform to trade financial assets. Ally

  was a brokerage for Class members who traded the Relevant Securities during the Class Period.

            16.      Defendant Alpaca Securities LLC (“Alpaca”) is a Delaware corporation with its

  principal place of business at 20 N San Mateo Drive Suite 10, San Mateo, California. Alpaca

  provides financial services including an electronic trading platform to trade financial assets.

  Alpaca was a brokerage for Class members who traded the Relevant Securities during the Class

  Period.

            17.      Defendant Square Inc. (“Square”) is a Delaware corporation with its principal place

  of business at 1455 Market Street, Suite 600, San Francisco, California.

            18.      Defendant Cash App Investing LLC is a Delaware corporation with its principal

  place of business at 920 SW 6th Avenue Ste. 1200, Portland, Oregon. Cash App Investing is a

  wholly owned subsidiary of Square Inc. (collectively, “Cash App”). Cash App provides financial

  services including an electronic trading platform to trade financial assets. Cash App was a

  brokerage for Class members who traded the Relevant Securities during the Class Period.

            19.      Defendant Dough LLC (“Dough”) is a Delaware limited-liability corporation with

  its principal place of business at 327 N. Aberdeen Street, Chicago, Illinois. Dough provides

  financial services including an electronic trading platform to trade financial assets. Dough was a

  brokerage for Class members who traded the Relevant Securities during the Class Period.

            20.      Defendant Morgan Stanley Smith Barney LLC (“Morgan Stanley”) is a Delaware

  limited liability corporation and parent company of ETrade with its principal place of business at

                                                      6
Case 1:21-cv-21458-DPG Document 1 Entered on FLSD Docket 04/15/2021 Page 7 of 37




  1585 Broadway Avenue, New York, New York. Morgan Stanley is the owner and ultimate parent

  of ETrade Securities LLC, ETrade Financial Corporation, and ETrade Financial Holdings

  (collectively, “ETrade”).

         21.     Defendant ETrade Securities LLC is a Delaware limited-liability corporation with

  its principal place of business at 671 North Glebe Road, Ballston Tower, Arlington, Texas.

         22.     Defendant ETrade Financial Corporation is a Delaware corporation with its

  principal place of business at 671 North Glebe Road, Ballston Tower, Arlington, Texas.

         23.     Defendant ETrade Financial Holdings, LLC is a Delaware limited-liability

  corporation with its principal place of business at 671 North Glebe Road, Ballston Tower,

  Arlington, Texas.

         24.     ETrade provides financial services including an electronic trading platform to trade

  financial assets. ETrade was a brokerage for Class members who traded the Relevant Securities

  during the Class Period.

         25.     Defendant eToro USA Securities, Inc. (“eToro”) is a Delaware corporation and

  owner of the application eToro with its principal place of business at 221 River St., 9th floor,

  Hoboken, New Jersey. eToro provides financial services including an electronic trading platform

  to trade financial assets. eToro was a brokerage for Class members who traded the Relevant

  Securities during the Class Period.

         26.     Defendant Freetrade, Ltd. (“Freetrade”) is a company incorporated in the United

  Kingdom with its principal place of business at 32-38 Leman Street, London, United Kingdom.

  Freetrade provides financial services including an electronic trading platform to trade financial

  assets. Freetrade was a brokerage for Class members who traded the Relevant Securities during

  the Class Period.



                                                  7
Case 1:21-cv-21458-DPG Document 1 Entered on FLSD Docket 04/15/2021 Page 8 of 37




            27.   Defendant Interactive Brokers LLC (“Interactive Brokers”) is a Delaware limited

  liability corporation with its principal place of business at 1 Pickwick Plaza, Greenwich,

  Connecticut. Interactive Brokers provides financial services including an electronic trading

  platform to trade financial assets. Interactive Brokers was a brokerage for Class members who

  traded the Relevant Securities during the Class Period.

            28.   Defendant M1 Finance, LLC (“M1 Finance”) is a Delaware corporation with its

  principal place of business at 200 North La Salle Street, Suite 800, Chicago, Illinois. M1 Finance

  provides financial services including an electronic trading platform to trade financial assets. M1

  Finance was a brokerage for Class members who traded the Relevant Securities during the Class

  Period.

            29.   Defendant Open To The Public Investing, Inc. (“Public.com”) is a New York

  corporation with its principal place of business at 1 State Street Plaza, 10th Floor, New York, New

  York. Public.com provides financial services including an electronic trading platform to trade

  financial assets. Public.com was a brokerage for Class members who traded the Relevant Securities

  during the Class Period.

            30.   Defendant Robinhood Markets, Inc. is a Delaware corporation with its principal

  place of business at 85 Willow Road, Menlo Park, California. Defendant Robinhood Markets, Inc.

  is the corporate parent of and controls the affairs of Defendants Robinhood Financial, LLC and

  Robinhood Securities, LLC.

            31.   Defendant Robinhood Financial, LLC is a Delaware corporation with its principal

  place of business at 85 Willow Road, Menlo Park, California. It is a wholly owned subsidiary of

  Robinhood Markets, Inc.




                                                  8
Case 1:21-cv-21458-DPG Document 1 Entered on FLSD Docket 04/15/2021 Page 9 of 37




         32.     Defendant Robinhood Securities, LLC is a Delaware corporation with its principal

  place of business at 500 Colonial Center Parkway, Suite 100, Lake Mary, Florida. It is a wholly

  owned subsidiary of Defendant Robinhood Markets, Inc.

         33.     Robinhood Markets, Inc., Robinhood Financial, LLC, and Robinhood Securities,

  LLC (collectively, “Robinhood”) provide financial services including an electronic trading

  platform to trade financial assets. Robinhood was a brokerage for Class members who traded the

  Relevant Securities during the Class Period.

         34.     Defendant Stash Financial, Inc. is a Delaware corporation and owner of the

  application Stash with its principal place of business at 500 7th Avenue, 18th Floor, New York,

  New York. Stash provides financial services including an electronic trading platform to trade

  financial assets. Stash was a brokerage for Class members who traded the Relevant Securities

  during the Class Period.

         35.     Defendant IG Group Holdings PLC is a Delaware public limited company and

  ultimate corporate parent of Tastyworks, Inc. with its principal place of business at 200 West

  Jackson Blvd., Suite 1450, Chicago, Illinois.

         36.     Defendant Tastyworks, Inc. is a Delaware corporation and wholly owned

  subsidiary of IG Group Holdings PLC with its principal place of business at 100 West Fulton

  Market Street, Suite 220, Chicago, Illinois.

         37.     IG Group Holdings PLC and Tastyworks, Inc. (collectively, “Tastyworks”) provide

  financial services including an electronic trading platform to trade financial assets. Tastyworks

  was a brokerage for Class members who traded the Relevant Securities during the Class Period.

         38.     Defendant The Charles Schwab Corporation is a Delaware corporation with its

  principal place of business at 211 Main Street, San Francisco, California. The Charles Schwab



                                                  9
Case 1:21-cv-21458-DPG Document 1 Entered on FLSD Docket 04/15/2021 Page 10 of 37




  Corporation is the ultimate corporate parent of and controls the affairs of Charles Schwab & Co.,

  Inc. and TD Ameritrade Inc.

         39.     Defendant Charles Schwab & Co. Inc. is a California corporation with its principal

  place of business at 211 Main Street, San Francisco, California. Charles Schwab & Co. Inc. is a

  wholly owned subsidiary of The Charles Schwab Corporation.

         40.     Defendant TD Ameritrade, Inc., is a New York corporation with its principal place

  of business in Illinois. As of October 2020, The Charles Schwab Corporation acquired TD

  Ameritrade, Inc.

         41.     The Charles Schwab Corporation, Charles Schwab & Co., Inc., and TD Ameritrade,

  Inc. (collectively, “TD Ameritrade”) provide financial services including an electronic trading

  platform to trade financial assets. TD Ameritrade was a brokerage for Class members who traded

  the Relevant Securities during the Class Period.

         42.     Defendant FF Trade Republic Growth, LLC (“Trade Republic”) is a Delaware

  corporation with its principal place of business at One Letterman Drive, Building D, 5th Floor,

  San Francisco, California. Trade Republic provides financial services including an electronic

  trading platform to trade financial assets. Trade Republic was a brokerage for Class members who

  traded the Relevant Securities during the Class Period.

         43.     Defendant Trading 212 Ltd. is a Bulgarian company with its principal place of

  business at 3 Lachezar Stanchev Str., Litex Tower, Floor 10, Sofia 1797, Bulgaria. Trading 212

  Ltd. is the ultimate corporate parent of and controls the affairs of Trading 212 UK Ltd.

         44.     Defendant Trading 212 UK Ltd. is a company incorporated in the United Kingdom

  with its principal place of business at 107 Cheapside, London, United Kingdom. Trading 212 UK

  Ltd. is a wholly owned subsidiary of Trading 212 Ltd. (collectively, “Trading 212”). Trading 212



                                                  10
Case 1:21-cv-21458-DPG Document 1 Entered on FLSD Docket 04/15/2021 Page 11 of 37




  provides financial services including an electronic trading platform to trade financial assets.

  Trading 212 was a brokerage for Class members who traded the Relevant Securities during the

  Class Period.

         45.      Defendant Fumi Holdings, Inc. is a Chinese corporation. Fumi Holdings, Inc. and

  with its principal place of business in Hunan, China. Fumi Holdings, Inc. is the corporate parent

  of, and controls the affairs of WeBull Financial LLC.

         46.      Defendant WeBull Financial LLC is a Delaware corporation and wholly owned

  subsidiary of Fumi Holdings, Inc. with its principal place of business at 44 Wall Street, Ste 501,

  New York, New York. WeBull is a wholly owned subsidiary of Fumi Holdings, Inc. (collectively,

  “WeBull”). WeBull provides financial services including an electronic trading platform to trade

  financial assets. WeBull was a brokerage for Class members who traded the Relevant Securities

  during the Class Period.

               B. Fund Defendants

         47.      Defendant Citadel Enterprise Americas LLC is a Delaware limited liability

  corporation with its principal place of business at 131 South Dearborn Street, Chicago, Illinois.

  Citadel Enterprise Americas LLC is the corporate parent of and controls the affairs of Citadel

  Securities LLC.

         48.      Defendant Citadel Securities LLC is a Delaware limited corporation, with its

  principal place of business at 131 South Dearborn Street, Chicago, Illinois. Citadel Securities LLC

  is a wholly owned subsidiary of Citadel Enterprise Americas LLC.

         49.      Citadel Enterprise Americas, LLC and Citadel Securities LLC (collectively,

  “Citadel”) took short positions in the Relevant Securities. Citadel actively participated in the

  conspiracy and the wrongful acts alleged herein.



                                                  11
Case 1:21-cv-21458-DPG Document 1 Entered on FLSD Docket 04/15/2021 Page 12 of 37




            50.      Defendant Melvin Capital Management LP (hereinafter “Melvin Capital”) is a

  Delaware limited partnership with its principal place of business at 535 Madison Avenue, 22nd

  Floor, New York, New York. Defendant Melvin Capital took short positions in the Relevant

  Securities. Melvin Capital actively participated in the conspiracy and the wrongful acts alleged

  herein.

            51.      Defendant Sequoia Capital Operations LLC (“Sequoia”) is a Delaware limited

  liability corporation with its principal place of business at 2800 Sand Hill Road, Suite 101, Menlo

  Park, California. 65. Defendant Sequoia actively participated in the conspiracy and the wrongful

  acts alleged herein.

                  C. Clearinghouse Defendants

            52.      Defendant Apex Clearing Corporation (“Apex”) is a New York corporation with

  its principal place of business at One Dallas Center, 350 N. St. Paul, Suite 1300, Dallas, Texas.

  Apex actively participated in the conspiracy and the wrongful acts alleged herein.

            53.      Defendant The Depository Trust & Clearing Corporation (“DTCC”) is a New York

  company with its principal place of business at 55 Water Street, New York, New York. DTCC

  actively participated in the conspiracy and the wrongful acts alleged herein.

                                     FACTUAL ALLEGATIONS

    I.      Background

            54.      In mid-January 2021, certain stocks began seeing unprecedented volatility,

  including GameStop Corp. (GME), AMC Entertainment Holdings Inc. (AMC), American Airlines

  Group Inc. (AAL), Bed Bath & Beyond Inc. (BBBY), BlackBerry Ltd. (BB), Express, Inc.

  (EXPR), Koss Corporation (KOSS), Naked Brand Group Ltd. (NAKD), Nokia Corp. (NOK),

  Sundial Growers Inc. (SNDL), Tootsie Roll Industries, Inc. (TR), and Trivago N.V. (TRVG)

  (collectively, “Relevant Securities”).

                                                  12
Case 1:21-cv-21458-DPG Document 1 Entered on FLSD Docket 04/15/2021 Page 13 of 37




          55.     The volatility was a result of retail investors who, having researched and evaluated

  the stocks, determined that they were undervalued and began purchasing them, thereby driving up

  the market price.

          56.     On the other hand, having determined that the Relevant Securities were overvalued,

  the Fund Defendants held “short” positions in the Relevant Securities. While a “long” position is

  a typical purchase of a stock in which the investment increases in value with the price of the stock,

  a “short” position is essentially a bet that the stock price will go down, resulting in a loss for the

  investor if the price of the stock increases.

          57.     A short position involves the borrowing and immediate sale of a stock which is then

  re-purchased and returned to the lender at a later date. The return on a short position is therefore

  equal to the decrease in the market price over the time period.

          58.     In a 2020 filing, Defendant Melvin Capital revealed that it had a substantial short

  interest in GME. It was reported that Melvin Capital shorted approximately 140% of GME’s total

  stock (meaning that it sold 40% more shares of GME than actually existed), resulting in a

  manipulative and potentially illegal practice known as “naked short selling” which causes the

  number of shares in the market to increase, which normally makes their value drop (more shares

  equals less value per share) and can massively disrupt the market.

          59.     Despite the Fund Defendants’ naked short selling, which would have tended to

  drive the prices down, the market volatility brought on by increased demand for the Relevant

  Securities by the retail investors drove the market prices up, meaning that the Fund Defendants

  faced the possibility of massive losses on their short positions. Increasing prices forced holders of

  short positions to either close-out their short positions or post additional capital to ensure that they

  had enough money to re-purchase and return the shorted stocks. As holders of short positions re-



                                                    13
Case 1:21-cv-21458-DPG Document 1 Entered on FLSD Docket 04/15/2021 Page 14 of 37




  purchase the shorted stocks, this further drives prices up, creating a cycle of increasing demand

  and market prices known as a “short squeeze.”

         60.     Rather than realize the losses of their risky short positions, the Fund Defendants

  conspired with the Brokerage Defendants and Clearinghouse Defendants to lower the price for the

  subject stocks by restricting trading by retail investors, giving the Defendants an opportunity to

  drive the market prices lower and regain their losses.

         61.     This case is brought by individual investors—or “retail investors”—who, having

  invested in the Relevant Securities, were denied the opportunity to trade those securities in a free

  market due to the unlawful conspiracy and other conduct engaged in by Defendants, and who

  suffered losses or diminished gains as a result.

   II.   Demand for the Relevant Securities

         62.     Popularity in the Relevant Securities began rising when small retail investors who

  use online communities, including WallStreetBets and YouTube, began discussing the

  undervaluation of the Relevant Securities in mid-2020 and began purchasing shares of the Relevant

  Securities.

         63.     Some institutional investors also increased demand for the Relevant Securities,

  including: Scion Asset Management, LLC, which spent approximately $15 million purchasing

  GME; and Ryan Cohen, founder of Chewy.com, who invested $76 million in GME.

         64.     Throughout this time, Fund Defendants were shorting the Relevant Securities.

         65.     The shorting of the Relevant Securities by the Fund Defendants emboldened the

  retail investors who believed the Relevant Securities were undervalued and saw an opportunity to

  profit from the Fund Defendants’ poor analysis.




                                                     14
Case 1:21-cv-21458-DPG Document 1 Entered on FLSD Docket 04/15/2021 Page 15 of 37




          66.    More and more retail investors began purchasing the Relevant Securities, resulting

  in a short squeeze beginning on or around January 21, 2021 when the prices of the Relevant

  Securities began to surge.

          67.    For example, from January 8 to January 27, 2021, GME increased from $17.69 to

  $347.51. Other Relevant Securities experienced similarly unprecedented increases in market price.

   III.   Trading Restrictions

          68.    The stock market in the United States is typically open for trading from 9:30 AM

  to 4:00 PM, Monday through Friday. Retail investors cannot trade stocks after hours. Only large

  institutional investors like the Fund Defendants can trade after hours.

          69.    Evidence of the Defendants’ collusion began after the stock market closed on

  January 27, 2021, when after-hours trading revealed suspicious, coordinated trading by the

  Defendants on the Relevant Securities.

          70.    Defendants’ short trading in the Relevant Securities before the market opened on

  January 28, 2021 was counterintuitive. Absent an agreement to drive down prices for the Relevant

  Securities, it would not have been in the Defendants’ economic best interest to continue or expand

  short selling the Relevant Securities, yet, prior to market open on January 28, institutional investors

  took more short positions, seemingly anticipating an end to the short squeeze.

          71.    While it is likely that the Fund Defendants engaged in the after-hours short selling

  in an effort to recoup their losses from the short squeeze, there was nothing that would have

  supported this action. In fact, Discussions by retail investors on online forums indicated that the

  short squeeze was not coming to an end as retail investors spoke of expanding their positions in

  the Relevant Securities. Popularity in the short squeeze also brought new retail investors who were

  interested in purchasing the Relevant Securities.



                                                    15
Case 1:21-cv-21458-DPG Document 1 Entered on FLSD Docket 04/15/2021 Page 16 of 37




         72.     When markets opened on January 28, 2021, the Brokerage Defendants each

  announced unprecedented restrictions on retail investing in the Relevant Securities. For example:

                 a. Robinhood restricted purchasing—but not selling—of the Relevant Securities
                    by removing the “buy” button from the Relevant Securities’ pages. Robinhood
                    also cancelled retail investors’ queued purchases in the Relevant Securities set
                    to execute when markets opened. Robinhood also blocked searching for the
                    Relevant Securities in their mobile app. Retail investors reported the
                    unauthorized sale of the Relevant Securities from the Robinhood accounts.
                    Robinhood later slowly increased the permitted number of shares of stock in
                    the Relevant Securities.

                 b. Stash prohibited retail investors from viewing or trading the Relevant
                    Securities.

                 c. ETrade halted trading in GME and AMC, preventing users from purchasing
                    stock.

                 d. TD Ameritrade placed restrictions on the trading of GME, AMC, and other
                    securities on its platforms.

         73.     Without the ability to purchase the Relevant Securities (but with the ability to sell

  left intact), the trading restrictions prompted a turnaround in the market and the market prices of

  the Relevant Securities began dropping.

         74.     For example, on January 28, 2021, GME fell 44.11%. There was no legitimate

  reason for the Defendants to implement the trading restrictions; the SEC never recommended the

  trading restrictions that the Brokerage Defendants instituted. Indeed, the SEC announced an

  investigation into the short squeeze and trading restrictions on January 29, 2021 and stated that it

  would “closely review actions taken by regulated entities that may disadvantage investors or

  otherwise unduly inhibit their ability to trade certain securities” and would “act to protect retail

  investors when the facts demonstrate abusive or manipulative trading activity that is prohibited by

  the federal securities laws.”

   IV.   The Illegal Scheme



                                                  16
Case 1:21-cv-21458-DPG Document 1 Entered on FLSD Docket 04/15/2021 Page 17 of 37




         75.     Citadel serves as a “market maker” for Robinhood and engages in “payment for

  order flow” with Robinhood whereby trades by retail investor users of Robinhood are executed by

  Citadel. Citadel is Robinhood’s largest provider of payment for order flow.

         76.     The “payment for order flow” relationship provides Citadel with an opportunity to

  profit from the large amount of trading data collected by Robinhood and provides Robinhood with

  the revenue necessary to provide zero-commission trading to its users.

         77.     The “payment for order flow” model is now commonplace throughout the retail

  brokerage industry.

         78.     The Brokerage Defendants are reliant on payment for order flow as part of their

  business model.

         79.     The Fund Defendants used their “payment for order flow” relationship with the

  Brokerage Defendants to encourage the Brokerage Defendants to restrict trading on the Relevant

  Securities.

         80.     The Brokerage Defendants all adopted similar trading restrictions as part of an

  illegal scheme to decrease demand for the Relevant Securities driven by retail investors.

         81.     The illegal scheme did not restrict trading by large institutional investors like the

  Fund Defendants who sought to profit from their control over the stock market.

         82.     Despite the unprecedented increase in the prices of the Relevant Securities, it was

  reported that Citadel entered into more short positions. Citadel did this while instructing

  Robinhood to restrict the ability of retail investors to trade on the Relevant Securities, knowing

  that its short positions would thereby pay off.

         83.     Citadel also holds a large interest in Melvin Capital and invested $2 billion into

  Melvin Capital to bail out its failing short positions.



                                                    17
Case 1:21-cv-21458-DPG Document 1 Entered on FLSD Docket 04/15/2021 Page 18 of 37




          84.    A whistleblower has confirmed Defendants’ illegal scheme, revealing that Sequoia

  also pressured Robinhood into restricting trading of the Relevant Securities.

          85.    Interactive Brokers’ chairman Thomas Peterffy admitted that Interactive Brokers

  had restricted trading in order to “protect ourselves.”

          86.    Financial clearinghouses facilitate and streamline the stock trading process.

  Brokerages route trades through clearinghouses that charge fees to execute trades.

          87.    The Clearinghouse Defendants increased fees on purchases for the Relevant

  Securities to raise the prices of the securities and decrease demand.

          88.    Apex suspended trading in the Relevant Securities by non-defendant brokerage

  SoFi.

          89.    WeBull CEO Anthony Denier said that Apex increased the capital requirement for

  trading GME to 100%.

          90.    Denier said that Apex pressured WeBull to restrict trading in the Relevant

  Securities.

          91.    Denier also said that Apex was instructed by DTCC to increase the capital

  requirements for trading the Relevant Securities.

          92.    Ally, M1 Finance, Tastyworks, and Public.com also reported that Apex halted all

  opening transactions on the Relevant Securities.

          93.    Freetrade blamed Barclay’s PLC for its restrictions of the Relevant Securities.

          94.    Trading212 said Interactive Brokers was at fault for Freetrade’s restrictions on the

  Relevant Securities.

          95.    On information and belief, the illegal scheme was effectuated by the Fund

  Defendants, Clearinghouse Defendants, and Brokerage Defendants who sought to use their control



                                                   18
Case 1:21-cv-21458-DPG Document 1 Entered on FLSD Docket 04/15/2021 Page 19 of 37




  over the stock market to regain their losses from the short squeeze and profit to the detriment of

  retail investors.

          96.       The Clearinghouse and Fund Defendants sought to profit by reducing volatility in

  the Relevant Securities and thereby conspired to instruct Brokerage Defendants to restrict trading

  in the Relevant Securities. The Brokerage Defendants, who profit from services provided by the

  Clearinghouse and Fund Defendants, effectuated the requested trading restrictions.

          97.       The illegal scheme unlawfully restrained trade in the Relevant Securities.

          98.       The extent of the conspiracy is not yet known.

                                 AGENTS AND CO-CONSPIRATORS

          99.       Defendants’ unlawful conduct was authorized, ordered or performed by the

  Defendants’ respective officers, agents, employees, representatives, or shareholders while actively

  engaged in the management, direction, or control of the Defendants’ businesses or affairs.

          100.      The Defendants’ agents operated under the explicit and apparent authority of their

  principals.

          101.      Each Defendant and their subsidiaries, affiliates and agents operated as a single

  unified entity.

          102.      Various persons and/or firms not named as Defendants herein may have

  participated as co-conspirators in the violations alleged herein and may have performed acts and

  made statements in furtherance thereof.

          103.      Each Defendant acted as the principal, agent, or joint venture of, or for other

  Defendants with respect to the acts, violations, and common course of conduct alleged herein.

                                   CLASS ACTION ALLEGATIONS

          104.      Plaintiff, individually and on behalf of all others, brings this class action pursuant

  to Fed. R. Civ. P. 23.

                                                     19
Case 1:21-cv-21458-DPG Document 1 Entered on FLSD Docket 04/15/2021 Page 20 of 37




     105.        The proposed Class is defined as follows:

                 All persons or entities in the United States that directly purchased
                 securities in GameStop Corp. (GME), AMC Entertainment
                 Holdings Inc. (AMC), American Airlines Group Inc. (AAL), Bed
                 Bath & Beyond Inc. (BBBY), BlackBerry Ltd. (BB), Express, Inc.
                 (EXPR), Koss Corporation (KOSS), Naked Brand Group Ltd.
                 (NAKD), Nokia Corp. (NOK), Sundial Growers Inc. (SNDL),
                 Tootsie Roll Industries, Inc. (TR), or Trivago N.V. (TRVG) from
                 one or more of the Defendants between January 1, 2021 through and
                 until the anticompetitive effects of Defendants’ unlawful conduct
                 cease (the “Class Period”).

         106.    The Class excludes the following: Defendants, their affiliates, and their current and

  former employees, officers and directors, and the Judge assigned to this case.

         107.    Plaintiffs reserve the right to modify, change, or expand the definitions of the

  proposed Class based upon discovery and further investigation.

         108.    Numerosity: The proposed Class is so numerous that joinder of all members is

  impracticable. There are hundreds of thousands of proposed Class members, evidenced by the

  large volume of trades in the Relevant Securities. The proposed Class is ascertainable by records

  in Defendants’ possession.

         109.    Commonality: Questions of law or fact common to the class include, without

  limitation:

                 a. Whether Defendants combined or conspired to restrict the trading of the
                    Relevant Securities;

                 b. Whether Defendants combined or conspired to change the market price of the
                    Relevant Securities;

                 c. Whether Defendants’ conduct caused the market price of the Relevant
                    Securities to change;

                 d. Whether Plaintiffs and Class members were injured as a result of Defendants’
                    unlawful conduct; and

                 e. Whether Plaintiffs and Class members are entitled to damages and other relief
                    as a result of Defendants’ unlawful conduct.

                                                  20
Case 1:21-cv-21458-DPG Document 1 Entered on FLSD Docket 04/15/2021 Page 21 of 37




         110.    Typicality: The claims or defenses of Plaintiffs are typical of the claims or defenses

  of the proposed Class members. Plaintiffs traded the Relevant Securities and were unable to trade

  at a fair market price because of Defendants’ unlawful conduct. Plaintiffs suffered economic

  damages in the form of out-of-pocket costs and loss of value in their investments. Proposed Class

  members were injured and suffered damages in substantially the same manner as Plaintiffs,

  proposed Class members have the same claims against Defendants relating to the same course of

  conduct, and the proposed Class members are entitled to relief under the same legal theories

  asserted by Plaintiffs.

         111.    Adequacy: Plaintiffs will fairly and adequately protect the interests of the proposed

  Class and have no interests antagonistic to those of the proposed Class. Plaintiffs have retained

  counsel experienced in the prosecution of complex class actions including, but not limited to,

  antitrust, breaches of warranties, breach of contract, and state consumer fraud statutes.

         112.    Predominance: Questions of law or fact common to proposed Class members

  predominate over any questions affecting only individual members. Common questions such as

  Defendants’ alleged conspiracy, the effect of Defendants’ unlawful conduct on the stock market,

  and Defendant’s liability predominate over individual questions such as measurement of economic

  damages.

         113.    Superiority: A class action is superior to other available methods for the fair and

  efficient adjudication of this case because individual joinder of all members of the proposed Class

  is impracticable and the amount at issue for each proposed Class member would not justify the

  cost of litigating individual claims. Should individual proposed Class members be required to bring

  separate actions, this Court would be confronted with a multiplicity of lawsuits burdening the court

  system while also creating the risk of inconsistent rulings and contradictory judgments. In contrast



                                                  21
Case 1:21-cv-21458-DPG Document 1 Entered on FLSD Docket 04/15/2021 Page 22 of 37




  to proceeding on a case-by-case basis, in which inconsistent results will magnify the delay and

  expense to all parties and the court system, this class action presents far fewer management

  difficulties while providing unitary adjudication, economies of scale and comprehensive

  supervision by a single court.

          114.    Manageability: Plaintiffs are unaware of any difficulties that are likely to be

  encountered in the management of this action that would preclude its maintenance as a class action.

          115.    Accordingly, this class action may be maintained pursuant to Fed. R. Civ. P.

  23(b)(3).

          116.    Defendant has acted, and refused to act, on grounds generally applicable to the

  proposed Class, thereby making appropriate final equitable relief with respect to the proposed

  Class as a whole.

          117.    Accordingly, this class action may be maintained pursuant to Fed. R. Civ. P.

  23(b)(2).

                                       CAUSES OF ACTION

                                            COUNT I
                             VIOLATIONS OF THE SHERMAN ACT
                                          15 U.S.C. § 1
                                (on behalf of the proposed Class)

          118.    Plaintiffs hereby incorporate by reference all preceding paragraphs as though fully

  set forth herein.

          119.    On information and belief, Defendants knowingly entered into an illegal conspiracy

  to affect the market prices of the Relevant Securities.

          120.    The conspiracy was intended to and did in fact suppress the market prices of the

  Relevant Securities.




                                                   22
Case 1:21-cv-21458-DPG Document 1 Entered on FLSD Docket 04/15/2021 Page 23 of 37




          121.    The Clearinghouse and Fund Defendants pressured the Brokerage Defendants to

  restrict trading of the Relevant Securities by retail investors.

          122.    The conspiracy prevented retail investors from fairly participating in the stock

  market with respect to the Relevant Securities while Defendant were able to exert control and drive

  the prices of the Relevant Securities down.

          123.    The conspiracy deceived retail investors into believing that they could fairly trade

  the Relevant Securities through the Brokerage Defendants until the Defendants restricted trading

  by retail investors for their own gain.

          124.    The conspiracy enabled Defendants to exert control over the stock market with

  respect to the Relevant Securities and force the prices of the Relevant Securities to decrease.

          125.    The conspiracy was intended to and did in fact enrich Defendants to the detriment

  of retail investors.

          126.    Throughout the conspiracy, Defendants made misstatements about their

  involvement in the conspiracy, including how and why trading restrictions were being

  implemented, in order to deceive retail investors and profit to the detriment of retail investors.

          127.    The conspiracy had a substantial effect on interstate commerce by affecting the

  market prices of numerous exchange-traded securities and involving Defendants and investors

  from across the United States.

          128.    As a direct and proximate result of Defendant’s conduct, Plaintiffs and the proposed

  Class members have been injured and sustained damages.

          129.    Plaintiffs and the Class further seek equitable and injunctive relief pursuant to

  Section 16 of the Clayton Act, 15 U.S.C. § 26, and other applicable law, to correct the

  anticompetitive effects caused by Defendants’ unlawful conduct



                                                    23
Case 1:21-cv-21458-DPG Document 1 Entered on FLSD Docket 04/15/2021 Page 24 of 37




                                        COUNT II
                          CONSPIRACY TO RESTRAIN TRADE
                 IN VIOLATION OF THE CALIFORNIA CARTWRIGHT ACT
                           Cal. Bus. & Prof. Code § 16700 et seq.
                             (on behalf of the proposed Class)

          130.    Plaintiffs hereby incorporate by reference all preceding paragraphs as though fully

  set forth herein.

          131.    On information and belief, Defendants knowingly entered into an illegal conspiracy

  to affect the market prices of the Relevant Securities.

          132.    The conspiracy was intended to and did in fact suppress the market prices of the

  Relevant Securities.

          133.    The Clearinghouse and Fund Defendants pressured the Brokerage Defendants to

  restrict trading on in the Relevant Securities by retail investors.

          134.    The conspiracy prevented retail investors from fairly participating in the stock

  market with respect to the Relevant Securities while Defendant were able to exert control and drive

  the prices of the Relevant Securities down.

          135.    The conspiracy deceived retail investors into believing that they could fairly trade

  the Relevant Securities through the Brokerage Defendants until the Defendants restricted trading

  by retail investors for their own gain.

          136.    The conspiracy enabled Defendants to exert control over the stock market with

  respect to the Relevant Securities and force the prices of the Relevant Securities to decrease.

          137.    The conspiracy was intended to and did in fact enrich Defendants to the detriment

  of retail investors.

          138.    Throughout the conspiracy, Defendants made misstatements about their

  involvement in the conspiracy, including how and why trading restrictions were being

  implemented, in order to deceive retail investors and profit to the detriment of retail investors.
                                                    24
Case 1:21-cv-21458-DPG Document 1 Entered on FLSD Docket 04/15/2021 Page 25 of 37




          139.    As a direct and proximate result of Defendant’s conduct, Plaintiffs and the proposed

  Class members have been injured and sustained damages.

          140.    Plaintiffs and the Class seek treble damages and their cost of suit, including

  attorneys’ fee, equitable and injunctive relief pursuant to California Business and Professions Code

  § 16750(a), and other applicable law, to correct the anticompetitive effects caused by Defendants’

  unlawful conduct.

                                             COUNT III
                                     UNFAIR COMPETITION
                                Cal. Bus. & Prof. Code § 17200 et seq.
                                  (on behalf of the proposed Class)

          141.    Plaintiffs hereby incorporate by reference all preceding paragraphs as though fully

  set forth herein.

          142.    On information and belief, Defendants knowingly entered into an illegal conspiracy

  to affect the market prices of the Relevant Securities.

          143.    The conspiracy was intended to and did in fact suppress the market prices of the

  Relevant Securities.

          144.    The Clearinghouse and Fund Defendants pressured the Brokerage Defendants to

  restrict trading on in the Relevant Securities by retail investors.

          145.    The conspiracy prevented retail investors from fairly participating in the stock

  market with respect to the Relevant Securities while Defendant were able to exert control and drive

  the prices of the Relevant Securities down.

          146.    The conspiracy deceived retail investors into believing that they could fairly trade

  the Relevant Securities through the Brokerage Defendants until the Defendants restricted trading

  by retail investors for their own gain.




                                                    25
Case 1:21-cv-21458-DPG Document 1 Entered on FLSD Docket 04/15/2021 Page 26 of 37




          147.    The conspiracy enabled Defendants to exert control over the stock market with

  respect to the Relevant Securities and force the prices of the Relevant Securities to decrease.

          148.    The conspiracy was intended to and did in fact enrich Defendants to the detriment

  of retail investors.

          149.    Throughout the conspiracy, Defendants made misstatements about their

  involvement in the conspiracy, including how and why trading restrictions were being

  implemented, in order to deceive retail investors and profit to the detriment of retail investors.

          150.    As alleged herein, Defendants engaged in unlawful conduct in violation of Cal.

  Bus. & Prof. Code § 17200 which prohibits any unlawful, unfair or fraudulent business practices

  and unfair, deceptive, untrue or misleading advertisement.

          151.    As a direct and proximate result of Defendant’s conduct, Plaintiffs and the proposed

  Class members have been injured and sustained damages.

                                   COUNT IV
       DISSEMINATION OF UNTRUE AND MISLEADING PUBLIC STATEMENTS
                      Cal. Bus. & Prof. Code § 17500 et seq.
                        (on behalf of the proposed Class)

          152.    Plaintiffs hereby incorporate by reference all preceding paragraphs as though fully

  set forth herein.

          153.    On information and belief, Defendants knowingly entered into an illegal conspiracy

  to affect the market prices of the Relevant Securities.

          154.    The conspiracy was intended to and did in fact suppress the market prices of the

  Relevant Securities.

          155.    The Clearinghouse and Fund Defendants pressured the Brokerage Defendants to

  restrict trading on in the Relevant Securities by retail investors.




                                                    26
Case 1:21-cv-21458-DPG Document 1 Entered on FLSD Docket 04/15/2021 Page 27 of 37




          156.    The conspiracy prevented retail investors from fairly participating in the stock

  market with respect to the Relevant Securities while Defendant were able to exert control and drive

  the prices of the Relevant Securities down.

          157.    The conspiracy deceived retail investors into believing that they could fairly trade

  the Relevant Securities through the Brokerage Defendants until the Defendants restricted trading

  by retail investors for their own gain.

          158.    The conspiracy enabled Defendants to exert control over the stock market with

  respect to the Relevant Securities and force the prices of the Relevant Securities to decrease.

          159.    The conspiracy was intended to and did in fact enrich Defendants to the detriment

  of retail investors.

          160.    Throughout the conspiracy, Defendants made misstatements about their

  involvement in the conspiracy, including how and why trading restrictions were being

  implemented, in order to deceive retail investors and profit to the detriment of retail investors.

          161.    As alleged herein, Defendants engaged in unlawful conduct in violation of Cal.

  Bus. & Prof. Code § 17500 which prohibits making or disseminating, or causing to be made or

  disseminated, before the public, untrue or misleading statements in connection with the sale of

  goods or services, that Defendants knew or should have known were untrue or misleading,

  including but not limited to statements concerning the reliability, fairness, and accuracy of the

  value of the Relevant Securities, and continue to do so with the intent to induce the Retail Investors

  to sell their shares of the Relevant Securities at artificially suppressed prices.

          162.    As a direct and proximate result of Defendant’s conduct, Plaintiffs and the proposed

  Class members have been injured and sustained damages.




                                                    27
Case 1:21-cv-21458-DPG Document 1 Entered on FLSD Docket 04/15/2021 Page 28 of 37




                                 COUNT V
    BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING
                       (against Brokerage Defendants)

          163.    Plaintiffs hereby incorporate by reference all preceding paragraphs as though fully

  set forth herein.

          164.    On information and belief, Defendants knowingly entered into an illegal conspiracy

  to affect the market prices of the Relevant Securities.

          165.    The conspiracy was intended to and did in fact suppress the market prices of the

  Relevant Securities.

          166.    The Clearinghouse and Fund Defendants pressured the Brokerage Defendants to

  restrict trading on in the Relevant Securities by retail investors.

          167.    The conspiracy prevented retail investors from fairly participating in the stock

  market with respect to the Relevant Securities while Defendant were able to exert control and drive

  the prices of the Relevant Securities down.

          168.    The conspiracy deceived retail investors into believing that they could fairly trade

  the Relevant Securities through the Brokerage Defendants until the Defendants restricted trading

  by retail investors for their own gain.

          169.    The conspiracy enabled Defendants to exert control over the stock market with

  respect to the Relevant Securities and force the prices of the Relevant Securities to decrease.

          170.    The conspiracy was intended to and did in fact enrich Defendants to the detriment

  of retail investors.

          171.    Throughout the conspiracy, Defendants made misstatements about their

  involvement in the conspiracy, including how and why trading restrictions were being

  implemented, in order to deceive retail investors and profit to the detriment of retail investors.



                                                    28
Case 1:21-cv-21458-DPG Document 1 Entered on FLSD Docket 04/15/2021 Page 29 of 37




          172.    Plaintiffs and Class members entered into agreements with Brokerage Defendants

  to permit the buying and selling of securities, including the Relevant Securities.

          173.    Plaintiffs and Class members complied with their obligations under the brokerage

  agreements.

          174.    The Brokerage Defendants did not disclose to Plaintiffs and Class members that

  they could be denied the ability to trade in the Relevant Securities in order to effectuate an unlawful

  conspiracy to enrich the Defendants to the detriment of retail investors.

          175.    The Brokerage Defendants, by restricting trading in the Relevant Securities without

  notice in order to effectuate an unlawful conspiracy and take advantage of retail investors,

  breached the covenant of good faith and fair dealing implied in the brokerage agreements.

          176.    As a direct and proximate result of Defendant’s conduct, Plaintiffs and the proposed

  Class members have been injured and sustained damages.

                                             COUNT VI
                                           NEGLIGENCE
                                   (against Brokerage Defendants)

          177.    Plaintiffs hereby incorporate by reference all preceding paragraphs as though fully

  set forth herein.

          178.    On information and belief, Defendants knowingly entered into an illegal conspiracy

  to affect the market prices of the Relevant Securities.

          179.    The conspiracy was intended to and did in fact suppress the market prices of the

  Relevant Securities.

          180.    The Clearinghouse and Fund Defendants pressured the Brokerage Defendants to

  restrict trading on in the Relevant Securities by retail investors.




                                                    29
Case 1:21-cv-21458-DPG Document 1 Entered on FLSD Docket 04/15/2021 Page 30 of 37




          181.    The conspiracy prevented retail investors from fairly participating in the stock

  market with respect to the Relevant Securities while Defendant were able to exert control and drive

  the prices of the Relevant Securities down.

          182.    The conspiracy deceived retail investors into believing that they could fairly trade

  the Relevant Securities through the Brokerage Defendants until the Defendants restricted trading

  by retail investors for their own gain.

          183.    The conspiracy enabled Defendants to exert control over the stock market with

  respect to the Relevant Securities and force the prices of the Relevant Securities to decrease.

          184.    The conspiracy was intended to and did in fact enrich Defendants to the detriment

  of retail investors.

          185.    Throughout the conspiracy, Defendants made misstatements about their

  involvement in the conspiracy, including how and why trading restrictions were being

  implemented, in order to deceive retail investors and profit to the detriment of retail investors.

          186.    Plaintiffs and Class members entered into agreements with Brokerage Defendants

  to permit the buying and selling of securities, including the Relevant Securities.

          187.    Plaintiffs and Class members complied with their obligations under the brokerage

  agreements.

          188.    The Brokerage Defendants did not disclose to Plaintiffs and Class members that

  they could be denied the ability to trade in the Relevant Securities in order to effectuate an unlawful

  conspiracy to enrich the Defendants to the detriment of retail investors.

          189.    The Brokerage Defendants had a duty to exercise reasonable care in safeguarding

  Plaintiffs’ and Class members’ investments and in providing a platform to execute trades that is

  fair and lawful.



                                                    30
Case 1:21-cv-21458-DPG Document 1 Entered on FLSD Docket 04/15/2021 Page 31 of 37




          190.    The Brokerage Defendants, by restricting trading in the Relevant Securities in order

  to effectuate an unlawful conspiracy and take advantage of retail investors, breached their duty.

          191.    As a direct and proximate result of Defendant’s conduct, Plaintiffs and the proposed

  Class members have been injured and sustained damages.

                                             COUNT VII
                                      NEGLIGENCE PER SE
                                   (against Brokerage Defendants)

          192.    Plaintiffs hereby incorporate by reference all preceding paragraphs as though fully

  set forth herein.

          193.    On information and belief, Defendants knowingly entered into an illegal conspiracy

  to affect the market prices of the Relevant Securities.

          194.    The conspiracy was intended to and did in fact suppress the market prices of the

  Relevant Securities.

          195.    The Clearinghouse and Fund Defendants pressured the Brokerage Defendants to

  restrict trading on in the Relevant Securities by retail investors.

          196.    The conspiracy prevented retail investors from fairly participating in the stock

  market with respect to the Relevant Securities while Defendant were able to exert control and drive

  the prices of the Relevant Securities down.

          197.    The conspiracy deceived retail investors into believing that they could fairly trade

  the Relevant Securities through the Brokerage Defendants until the Defendants restricted trading

  by retail investors for their own gain.

          198.    The conspiracy enabled Defendants to exert control over the stock market with

  respect to the Relevant Securities and force the prices of the Relevant Securities to decrease.

          199.    The conspiracy was intended to and did in fact enrich Defendants to the detriment

  of retail investors.
                                                    31
Case 1:21-cv-21458-DPG Document 1 Entered on FLSD Docket 04/15/2021 Page 32 of 37




          200.    Throughout the conspiracy, Defendants made misstatements about their

  involvement in the conspiracy, including how and why trading restrictions were being

  implemented, in order to deceive retail investors and profit to the detriment of retail investors.

          201.    Pursuant to the statutes alleged herein, the Brokerage Defendants had a statutory

  duty to exercise reasonable care in safeguarding Plaintiffs’ and Class members’ investments and

  in providing a platform to execute trades that is fair and lawful.

          202.    As alleged herein, the Brokerage Defendants, by restricting trading in the Relevant

  Securities in order to effectuate an unlawful conspiracy and take advantage of retail investors,

  violated these duties.

          203.    As a direct and proximate result of Defendant’s conduct, Plaintiffs and the proposed

  Class members have been injured and sustained damages.

                                           COUNT VIII
                                 BREACH OF FIDUCIARY DUTY
                                  (against Brokerage Defendants)

          204.    Plaintiffs hereby incorporate by reference all preceding paragraphs as though fully

  set forth herein.

          205.    On information and belief, Defendants knowingly entered into an illegal conspiracy

  to affect the market prices of the Relevant Securities.

          206.    The conspiracy was intended to and did in fact suppress the market prices of the

  Relevant Securities.

          207.    The Clearinghouse and Fund Defendants pressured the Brokerage Defendants to

  restrict trading on in the Relevant Securities by retail investors.

          208.    The conspiracy prevented retail investors from fairly participating in the stock

  market with respect to the Relevant Securities while Defendant were able to exert control and drive

  the prices of the Relevant Securities down.
                                                    32
Case 1:21-cv-21458-DPG Document 1 Entered on FLSD Docket 04/15/2021 Page 33 of 37




          209.    The conspiracy deceived retail investors into believing that they could fairly trade

  the Relevant Securities through the Brokerage Defendants until the Defendants restricted trading

  by retail investors for their own gain.

          210.    The conspiracy enabled Defendants to exert control over the stock market with

  respect to the Relevant Securities and force the prices of the Relevant Securities to decrease.

          211.    The conspiracy was intended to and did in fact enrich Defendants to the detriment

  of retail investors.

          212.    Throughout the conspiracy, Defendants made misstatements about their

  involvement in the conspiracy, including how and why trading restrictions were being

  implemented, in order to deceive retail investors and profit to the detriment of retail investors.

          213.    Plaintiffs and Class members entered into agreements with Brokerage Defendants

  to permit the buying and selling of securities, including the Relevant Securities.

          214.    Plaintiffs and Class members complied with their obligations under the brokerage

  agreements.

          215.    The Brokerage Defendants did not disclose to Plaintiffs and Class members that

  they could be denied the ability to trade in the Relevant Securities in order to effectuate an unlawful

  conspiracy to enrich the Defendants to the detriment of retail investors.

          216.    The Brokerage Defendants were fiduciaries of Plaintiffs and Class members and

  therefore had a duty to exercise good faith and integrity in safeguarding Plaintiffs’ and Class

  members’ investments and in providing a platform to execute trades that is fair and lawful.

          217.    The Brokerage Defendants, by restricting trading in the Relevant Securities in order

  to effectuate an unlawful conspiracy and take advantage of retail investors, breached their duty.




                                                    33
Case 1:21-cv-21458-DPG Document 1 Entered on FLSD Docket 04/15/2021 Page 34 of 37




          218.    As a direct and proximate result of Defendant’s conduct, Plaintiffs and the proposed

  Class members have been injured and sustained damages.

                                             COUNT IX
                                     CONSTRUCTIVE FRAUD
                                   (against Brokerage Defendants)

          219.    Plaintiffs hereby incorporate by reference all preceding paragraphs as though fully

  set forth herein.

          220.    On information and belief, Defendants knowingly entered into an illegal conspiracy

  to affect the market prices of the Relevant Securities.

          221.    The conspiracy was intended to and did in fact suppress the market prices of the

  Relevant Securities.

          222.    The Clearinghouse and Fund Defendants pressured the Brokerage Defendants to

  restrict trading on in the Relevant Securities by retail investors.

          223.    The conspiracy prevented retail investors from fairly participating in the stock

  market with respect to the Relevant Securities while Defendant were able to exert control and drive

  the prices of the Relevant Securities down.

          224.    The conspiracy deceived retail investors into believing that they could fairly trade

  the Relevant Securities through the Brokerage Defendants until the Defendants restricted trading

  by retail investors for their own gain.

          225.    The conspiracy enabled Defendants to exert control over the stock market with

  respect to the Relevant Securities and force the prices of the Relevant Securities to decrease.

          226.    The conspiracy was intended to and did in fact enrich Defendants to the detriment

  of retail investors.




                                                    34
Case 1:21-cv-21458-DPG Document 1 Entered on FLSD Docket 04/15/2021 Page 35 of 37




         227.    Throughout the conspiracy, Defendants made misstatements about their

  involvement in the conspiracy, including how and why trading restrictions were being

  implemented, in order to deceive retail investors and profit to the detriment of retail investors.

         228.    Plaintiffs and Class members entered into agreements with Brokerage Defendants

  to permit the buying and selling of securities, including the Relevant Securities.

         229.    Plaintiffs and Class members complied with their obligations under the brokerage

  agreements.

         230.    The Brokerage Defendants did not disclose to Plaintiffs and Class members that

  they could be denied the ability to trade in the Relevant Securities in order to effectuate an unlawful

  conspiracy to enrich the Defendants to the detriment of retail investors.

         231.    The Brokerage Defendants were fiduciaries of Plaintiffs and Class members and

  therefore had a duty to exercise good faith and integrity in safeguarding Plaintiffs’ and Class

  members’ investments and in providing a platform to execute trades that is fair and lawful.

         232.    The Brokerage Defendants’ duties of care, good faith, and integrity were material

  to Plaintiffs and Class members decisions to be customers of the Brokerage Defendants and entrust

  them with their investments.

         233.    Plaintiffs and Class members reasonably relied on the Brokerage Defendants

  exercising their duties.

         234.    The Brokerage Defendants, by restricting trading in the Relevant Securities in order

  to effectuate an unlawful conspiracy and take advantage of retail investors, breached their duties

  and defrauded Plaintiffs and Class members.

         235.    As a direct and proximate result of Defendant’s conduct, Plaintiffs and the proposed

  Class members have been injured and sustained damages.



                                                    35
Case 1:21-cv-21458-DPG Document 1 Entered on FLSD Docket 04/15/2021 Page 36 of 37




                                     PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated, prays

  for a judgment against Defendant as follows:

                a. For an order certifying the proposed Class, appointing Plaintiffs as
                   Representatives of the proposed Class, and appointing the law firms
                   representing Plaintiffs as counsel for the Class;

                b. For compensatory damages, restitution, and/or refund of all funds acquired by
                   Defendant from Plaintiffs and the proposed Class members as a result of
                   Defendant’s unlawful, unfair, deceptive, and unconscionable practices
                   described herein, including actual, statutory, punitive, and/or trebled damages
                   to the extent permitted by law in an amount to be proven at trial;

                c. Payment of costs and expenses of suit herein incurred;

                d. Both pre-and post-judgment interest on any amounts awarded;

                e. Payment of reasonable attorneys’ fees and expert fees;

                f. Such other and further relief as the Court may deem proper.

                                  DEMAND FOR JURY TRIAL

         Plaintiffs hereby demand trial by jury.



  Dated: April 15, 2021                                 Respectfully submitted,

                                                        By: /s/ Patrick S. Montoya
                                                        Patrick S. Montoya, Esq.
                                                        Florida Bar Number: 524441
                                                        COLSON HICKS EIDSON
                                                        Attorneys for Plaintiffs
                                                        255 Alhambra Circle, PH
                                                        Coral Gables, FL 33134
                                                        Phone: (305) 476-7400
                                                        Fax: (305) 476-7444
                                                        Email: patrick@colson.com
                                                        eservice@colson.com




                                                   36
Case 1:21-cv-21458-DPG Document 1 Entered on FLSD Docket 04/15/2021 Page 37 of 37




                                            Daniel C. Levin, Esq.
                                            Austin B. Cohen, Esq.
                                            Keith J. Verrier, Esq.
                                            Nicholas J. Elia, Esq.
                                            LEVIN SEDRAN & BERMAN LLP
                                            510 Walnut Street, Suite 500
                                            Philadelphia, PA 19106-3697
                                            Telephone: (215) 592-1500
                                            dlevin@lfsblaw.com
                                            acohen@lfsblaw.com
                                            kverrier@lfsblaw.com
                                            nelia@lfsblaw.com
                                            Pro hac vice applications to be submitted

                                            Aaron Rihn, Esq.
                                            ROBERT PEIRCE & ASSOCIATES
                                            707 Grant Street, Suite 125
                                            Pittsburgh, PA 15219
                                            Telephone: (412) 281-7229
                                            Facsimile: (412) 281-4229
                                            Pro hac vice applications to be submitted


                                            Attorneys for Plaintiff




                                       37
